Citation Nr: 1215088	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-13 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable rating for the service-connected residuals of a tonsillectomy.  

2.  Entitlement to service connection for the residuals of a uvulopalatopharyngoplasty.  

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for a deviated nasal septum.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1953 to April 1955, during the Korean Conflict.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the RO.  

In January 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record, to include obtaining copies of private and VA treatment records and affording the Veteran a VA examination.  

The Board reminds the RO that the claims of service connection for sleep apnea, a back disorder, a heart condition, a neck disorder, and a shoulder/arm condition have been raised by the record, as indicated on a November 2006 written statement, May 2008 Form VA Form 9, and page 21 of the hearing transcript.  

As none of these matters has been initially adjudicated by the Agency of Original Jurisdiction (AOJ), the Board still does not have jurisdiction and must refer them once again to the attention of the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The previously adjudicated issue of service connection for the residuals of uvulopalatopharyngoplasty and matter of whether new and material evidence has been submitted to reopen the claim of service connection for a deviated nasal septum are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The service-connected residuals of the tonsillectomy is shown to be productive of a disability picture that more nearly resembles that manifested by hoarseness without identified throat changes consistent an ongoing infection or stricture, breathing difficulty or dysphagia.    


CONCLUSION OF LAW

The criteria for the assignment of an increased of 10 percent, but not higher for the service-connected residuals of the tonsillectomy are met.  38 U.S.C.A.§ 1151 (West 2002); 38 C.F.R.§§ 4.7, 4.97 including Diagnostic Code 6599-6516 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was initially furnished to the Veteran in letters received from the RO in August 2006, July 2008, December 2009, January 2010 and March 2011.  

Moreover, in the letters, the Veteran was informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  Thus, VA satisfied its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to evaluate the severity of the service-connected residuals of the tonsillectomy.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The Veteran also was afforded an opportunity to testify about his appeal at a hearing held at the RO in January 2012.  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA will not be undertaken at this time.  

Here, on careful review, the service treatment records are found to show that the Veteran had been treated for episodes of pharyngitis while on active duty.  At the time of his separation examination performed in April 1955, the Veteran also was noted to have mild throat congestion and difficulty breathing secondary to a deviated nasal septum.  The Veteran reported having a chronic sore throat that was being relieved by local medication.  

When seen in May 1955 by VA, shortly after service, the Veteran was noted to have chronic postnasal drip that caused his throat to get raw.  On examination, he was noted to have a deviated nasal septum, postnasal drip and chronic tonsillitis.  

The Veteran was subsequently hospitalized by VA in June and July 1955 with a history of frequent sore throats for the past several years that were worse in the winter.  He complained of having slight difficulty breathing through his right nostril.  He was noted to have been admitted for an elective tonsillectomy. 

On examination, the Veteran's nasal septum was noted to be slightly deviated to the right with a slight obstruction.  His tonsils were noted to be markedly enlarged, but not infected.  

It is pertinent to note that, in June 28th, the Veteran was taken to the operating room and underwent a tonsillectomy under local anesthesia.  He had no postoperative bleeding and healed satisfactorily.  He had no further complaints and was discharged from the hospital on July 1st  as he did not wish to remain in the hospital for a submucous resection, apparently to correct his nasal septum defect.

The final diagnoses at that time were those of chronic tonsillitis, operated, improved and deviated nasal septum due to unknown cause, untreated, unchanged.  

When examined by VA in May 2010, the Veteran complained of still having swallowing and throat problems due to boxing injuries in service.  He had nasal congestion, excess nasal mucous and constant breathing difficulty.  On
examination, the uvula was noted to be absent.  

There was a 50 percent nasal obstruction on the right and deviation of the septum due to trauma.  The diagnoses were those of residuals tonsillectomy, obstructive sleep apnea, not related to tonsillectomy and nasal septum deviation, not related to tonsillectomy.  

In a December 2010 statement, a private physician noted that the Veteran was misdiagnosed as having tonsillitis and underwent surgery during service that resulted in "throat closure and scarring."  He added that the Veteran eventually had to have a uvulectomy.  

It was the physician's opinion, that the residual symptoms of dysphagia, a sensation that food was going down the wrong way when swallowing, shortness of breath due to upper airway constriction and chronic hoarseness and choking were "service related."

The submitted private treatment records include documents referable to treatment received by the Veteran  in 2004 for complaints of dysphagia for a number of years.  He was bothered by both solids and liquids and was noted to gag pretty easily.  He was to be evaluated with a barium swallow to rule out a Zenker's diverticulum or other stricture causing intrinsic compression of the esophagus and endoscope to rule out upper gastrointestinal pathology.  

Significantly, in a March 2005 treatment record, the reported impressions included that of GERD.    

In 2006, the Veteran was noted to have a probable benign multinodular goiter and solid nodule in the right upper neck.  In 2007, the Veteran was evaluated for bilateral thyroid nodules.  It was noted that he complaint of a 'knot in my neck' that was shown to coincide with a probable benign lipoma.  A subsequent ultrasound procedure noted the presence of bilateral thyroid cysts and an ovoid lesion separate from the thyroid.  

The Veteran underwent a VA examination in March 2011.  The examiner noted that the service medical records showed that the Veteran was seen on three different occasions for mild pharyngitis treated only with gargles, but not antibiotics.  

The VA examiner added that these episodes would not be sufficient for the Veteran having had a tonsillectomy and that the medical records from the Veteran's surgery were not available for review.  

On examination, the palatine tonsils were noted to be surgically absent.  The uvula and the posterior margin of the soft palate also were noted to have been removed surgically.  The oropharynx was noted to be of sufficient size.  

The examiner noted that tonsillectomies had often been performed for suspected sleep apnea during that period and that the Veteran indicated that his current obstructive sleep apnea was the result of a severely deviated nasal septum and nasal obstruction caused by boxing in the military.  

The examiner reviewed private treatment records indicating that the Veteran had obstructive sleep apnea and was undergoing therapy with a continuous positive airway pressure (CPAP) device and opined that the Veteran most likely had obstructive sleep apnea from a severe nasal septum deviation to the right with hypertrophy of the right middle turbinate that was at least as likely as not caused by nasal trauma as a boxer in the military.  

The examiner noted that the severe right nasal septal deviation was too extreme to have been a developmental condition and is more the type seen in boxers.  

The Veteran was diagnosed with severe right nasal septal deviation most likely the result of nasal trauma in the military as the result of boxing for his Army unit causing right inferior turbinate hypertrophy and complete obstruction of the right nasal passage causing obstructive sleep apnea that was not corrected by the tonsillectomy in the military or uvulopalatopharyngoplasty.  

The examiner noted that the diagnosis given was by reason of the rationale that obstructive sleep apnea proven by later polysomnogram reports were not corrected by the tonsillectomy in the military or the uvulopalatopharyngoplasty performed soon after military service.  The examiner commented that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  

The service-connected residuals of the tonsillectomy in this case is rated by way of an analogy to chronic laryngitis pursuant to Diagnostic Code 6516.  These criteria provide for the assignment of a 10 percent rating for manifestations of hoarseness with inflammation of the cords or mucous membrane.  

A 30 percent is assignable for manifestations of hoarseness with thickening or nodules of the cords, polyps, submucous infiltration or premalignant changes on biopsy.  

While the submitted private medical statement opined that the Veteran was experiencing  dysphagia, a sensation that food was going down the wrong way when swallowing, shortness of breath due to upper airway constriction and chronic hoarseness and choking that were "service related," the recent VA examinations were negative for any specific findings or residual changes related to the tonsillectomy performed in 1955 shortly after service or a recurrent infection.  

A review of the 1955 treatment records referable to that procedure shows that it was performed without complication or postoperative difficulty.  Moreover, in reviewing the submitted medical evidence, the Board finds that neither a throat stricture nor residuals scarring has been identified as being linked to the tonsillectomy per se.

The Veteran was rendered medical attention for complaints of dysphagia and choking in 2004, but these complaints were not identified as being residuals of the previous tonsillectomy.  He was appropriately evaluated by the treating physician for a diverticulum or stricture of the esophagus and upper gastrointestinal disease without apparent pathological findings.  

Significantly, on review, the record is found to include a later treatment report dated in March 2005 showing that the Veteran had GERD.  This certainly could represent an upper gastrointestinal disease that could have been identified in connection with earlier evaluation for complaints of dysphagia and choking.  

On further review by the Board, the medical record also is not found to present a basis for linking any current complaints of breathing difficulty to the previous tonsillectomy.   The VA examinations, on the other hand, have related the breathing difficulty to nasal obstruction, rather than the tonsillectomy.  

Finally, to the extent that the private physician has identified the Veteran as having hoarseness that is "service related," the Board finds the service-connected disability picture to more closely approximate the criteria warranting a rating of 10 percent on basis of his having hoarseness without the permanent changes of the involved area of the throat as a residual of the tonsillectomy.  

Hence, in resolving all reasonable doubt in the Veteran's favor, an increased rating as discussed is warranted.   




ORDER

An increased rating of 10 percent, but not more for the service-connected residuals of the tonsillectomy is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

In a March 2007 rating decision, the RO denied the Veteran's claim of service connection for the residuals of a uvulopalatopharyngoplasty and determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a deviated nasal septum.  

The RO notified the Veteran of this rating action, and he submitted additional medical evidence in August 2007 that the Board now construes as reflecting his intention to enter a Notice of the Disagreement as to these denials in the earlier rating decision.  

Thus, in considering the Veteran's subsequent hearing testimony in light of the added medical evidence, the RO should take appropriate action in connection with these previously adjudicated matters.       

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating these matters.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

After completing any indicated development, the RO should readjudicate the claim of service connection for the residuals of a uvulopalatopharyngoplasty and the matter of whether new and material evidence has been submitted to reopen the claim of service connection for a deviated nasal septum in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Statement of the Case (SOC) and afforded a reasonable opportunity for response.  The RO in this regard should notify the Veteran that he must file a timely Substantive Appeal in order to perfect his appeal as to these two remaining matters.    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  

      _________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


